The petition in error with case-made attached was filed April 29, 1937, and a motion to dismiss has been filed under date of July 19, 1937, for the reason and on the ground that the appeal is without merit and taken for delay only. On September 21, 1937, this court entered its order directing the plaintiff in error to respond to the motion to dismiss, and no response has been filed and no excuse has been offered for such failure. We have held under such circumstances that this court may in its discretion dismiss the appeal.
The appeal is dismissed.
OSBORN, C. J., and RILEY, WELCH, PHELPS, GIBSON, HURST, and DAVISON, JJ., concur. BAYLESS, V. C. J., and CORN, J., absent.